NO.
12-11-00191-CR
                        
IN THE COURT OF
APPEALS 
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
EDIE
AIRHEART,                                            §                 APPEAL
FROM THE 
APPELLANT
 
V.                                                                         §                 COUNTY
COURT AT LAW
 
THE
STATE OF TEXAS,
APPELLEE                                                        §                 SMITH
COUNTY, TEXAS
                                                        
                                           
MEMORANDUM OPINION
                                                                  PER
CURIAM
            After
a guilty plea, Appellant was convicted of misdemeanor driving while
intoxicated.  She filed her notice of appeal on May 16, 2011.  We remanded the
cause because Appellant failed, after notice, to file her docketing statement
in accordance with Texas Rule of Appellate Procedure 32.2.  The trial court was
directed to conduct a hearing to determine why Appellant failed to file the
docketing statement and whether Appellant has abandoned the appeal.  The trial
court found that Appellant was present in open court on August 11, 2011, and
represented to the court that she does not desire to appeal this case. 
Therefore, Appellant has voluntarily abandoned her appeal.  No opinion has
issued in this case.  Accordingly, the appeal is dismissed.  See
Tex. R. App. P. 2, 42.2(a).
Opinion deliver August 24, 2011.
Panel consisted
of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
(DO NOT PUBLISH)